Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 20, 2020                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  160657                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  DESMOND RICKS,                                                                                        Richard H. Bernstein
           Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160657
                                                                     COA: 342710
                                                                     Court of Claims: 17-000159-MZ
  STATE OF MICHIGAN,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 29, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing whether the Court of Appeals erred in holding that MCL 691.1755(4) applies
  in this case to bar the appellant from recovering wrongful conviction compensation based
  on a concurrent or consecutive conviction where the appellant was on parole for an earlier
  crime when he was wrongfully convicted, and his parole was revoked based on the
  wrongful conviction. In addition to the brief, the appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall
  file a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant within
  14 days of being served with the appellee’s brief. The parties should not submit mere
  restatements of their application papers.

       Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 20, 2020
           p0513
                                                                                Clerk